Case: 19-10572     Document: 00515994294         Page: 1     Date Filed: 08/25/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit
                                 ___________                              FILED
                                                                    August 25, 2021
                                  No. 19-10572
                                 ___________                         Lyle W. Cayce
                                                                          Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Kinte L. Johnson,

                                            Defendant—Appellant.
                   ______________________________

                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:05-CR-125-1
                  ______________________________

   Before Davis, Smith, and Higginson, Circuit Judges.
   Per Curiam:*
          The October 8, 2019, opinion filed in this case is WITHDRAWN,
   and the following is substituted in its place. IT IS ORDERED that the
   appeal is DISMISSED AS MOOT.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.